DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 10/8/2019, wherein:
Claims 1, 3, 4, 6, 9, 11, 12, 14, 16, 17, 23-26, and 30 are currently pending;
Claims 1, 3, 4, 6, 9, 11, 12, 14, 16, 17, and 24-26 have been amended; and
Claims 2, 5, 7, 8, 10, 13, 15, 18-22, 27-29, and 31-41 have been cancelled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nutrients and/or other additives of claims 3 and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 8 and 9 (it is noted that reference characters 8a, 8b, 9a, and 9b are present in the figures but 8 and 9 are not).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3d in Figs. 2 and 3; 11’ in Fig. 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In line 1 of the Abstract, the phrase “The invention relates to a container” should be replaced with “A container.” 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claims(s) 1, 3, 6, 16, 17, and 26 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 9, 11, 12, 14, 16, 17, 25, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a plant assembly comprising (A) a seed or (B) a rooted plant having a root structure. In line 5, “the root structure” is recited to define the relationship between an amount of hydrogel and a substrate. If the seed was selected for the plant assembly, there is a lack of antecedent basis for “the root structure” such that the relationship between each of the elements is unclear. It therefore appears as though claim 1 requires the rooted plant having a root structure to be selected which then renders the seed portion of the claim unclear. 
Claims 3, 4, 6, 9, 11, 12, 14, 16, and 17 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the rationale outlined above with respect to claim 1 for failure to overcome the same. 
Claim 4 recites the limitation “the root structure” in lines 3 and 4. As outlined above with respect to claim 1, this limitation is indefinite as a seed without a root structure can be selected in claim 1. 
Claim 6 recites “a substrate penetrated by the root structure of the plant.” In claim 1, from which claim 6 draws dependency, it is recited that the plant assembly comprises a seed received in a substrate or a rooted plant having a root structure penetrating a substrate. Claim 6 has a similar issue to claim 1 outlined above with regards to the root structure when a seed is chosen from the two options. Furthermore, it is unclear if “a substrate” in line 2 of claim 6 is in addition to the substrate recited in claim 1, if it is referencing the same substrate of claim 1, or if claim 1 does not positively recite a substrate and it is being positively claim in claim 6. 
Claims 6 and 30 each recite “the substrate is a rooting plug or another plug made from a substrate material including…” It is unclear from the present punctuation if both the rooting plug and the another plug are each made from the substrate material or if only the another plug is made from the particular substrate material. In other words, it is unclear if the two plugs are distinguished by one being a “rooting plug” and the other being some other type of plug or if the another plug is differentiated from a rooting plug by the particular selection of materials. 
Claim 9 recites “the root structure” in line 2, which has the same issue as outlined above with respect to claim 1. 
Claim 10 recites “the root structure” in line 3, which has the same issue as outlined above with respect to claim 1. 
Claim 11 recites “the root structure” in line 2, which has the same issue as outlined above with respect to claim 1. 
Claim 25 recites that the step of pouring hydrogel is controlled such that an outflow of water from the substrate is minimized. It is unclear what the metes and bounds of this limitation are from a reading of the entirety of the disclosure. If the hydrogel is poured around the sides of the substrate and/or not entirely covering an upper surface of the substrate such that the hydrogel does not penetrate every portion of the substrate, it would appear as though the outflow would necessarily be minimized. Additionally, it is unclear if the substrate must be soaked in water prior to the pouring of the hydrogel because if the step of watering the plant is just pouring more hydrogel when the soil becomes dry, it would appear as though there would then be no outflow. Furthermore, what constitutes “controlled” and “minimized” appear to be relative terms which render the claim indefinite.  The terms “controlled” and “minimized” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 9, 11, 12, 14, 16, 23, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0027117 to Parsonage et al. 
Re: Claim 1. As best understood due to indefiniteness, Parsonage et al. teach a plant assembly (See Abstract, Fig. 1), comprising a seed received in a substrate or a rooted plant (See plant in Fig. 1) having a root structure penetrating a substrate (See roots extending from substrate S into hydrogel H in Fig. 1), the plant assembly further comprising an amount of hydrogel (Fig. 1, H) including a polymer (See paragraphs [0002]-[0004] providing examples of hydrogel having cross-linked polymer particles) such that  at least a portion of the substrate is in direct fluid communication with the hydrogel (substrate S is in contact with hydrogel H), wherein at least a portion of a substrate penetrated by the root structure is submerged into the hydrogel (See Fig. 1 wherein roots extend from S into H).
Re: Claim 3. Parsonage et al. teaches the plant assembly according to claim 1, wherein the hydrogel contains a hydrogel powder, a hydrogel fluid and/or hydrogel granulate particles, the amount of hydrogel is water swellable (paragraph [0003] - hydrogel is a dry powder that is water swellable, is formed of discrete particles of polyethylene glycol hydrogel cross-linked with multifunctional isocyanate; paragraph [0005] - hydrogel is a flowable fluid solution) and/or the amount of hydrogel includes nutrients and/or other additives (paragraph [0003], claims 4, 5, 6, 11, 12, and 13 -  hydrogel contains nutrients or other additives such as colorants and/or anti-microbial agents).
Re: Claim 4. Parsonage et al. teaches the plant assembly according to claim 1
Re: Claim 6. Parsonage et al. teaches the plant assembly according to claim 1, comprising a substrate (Fig. 1, S, substrate) penetrated by the root structure of the plant (See Fig. 1 wherein plant roots extend through S into H), wherein the substrate is a rooting plug (the plant has been rooted in the substrate which makes it a rooting plug by definition; also see paragraph [0031] which teaches that the container with substrate is one for a previously potted plant, a container for seed starting, container for propagation, etc.) or another plug made from a substrate material including organic and/or non-organic material for cultivation of a plant, wherein the substrate material optionally comprises organic fibres optionally including coconut fibre, peat and/or bark, and/or wherein the plug optionally comprises a substrate composition including particles joined by a bind agent.
Re: Claim 9. Parsonage et al. teaches the plant assembly according to claim 1, wherein the at least a portion of the root structure is in direct contact with the hydrogel (See Fig. 1 wherein the roots extend into the hydrogel, H).
Re: Claim 11. Parsonage et al. teaches the plant assembly according to claim 1, wherein water in the amount of hydrogel is in direct fluid communication with the at least a portion of the root structure or the at least a portion of a substrate penetrated by the root structure (See paragraph [0003] which teaches the hydrogel comprises water and see Fig. 1 wherein the root structure penetrates the substrate, S, and into the hydrogel, H, such that the roots are in direct fluid communication with the water in the hydrogel).
Re: Claim 12. Parsonage et al. teaches the plant assembly according to claim 1, wherein a bottom of the substrate penetrated by the root structure is dipped into the amount of hydrogel (See Fig. 1), and/or wherein an amount of hydrogel is poured onto the substrate (See Fig. 1 wherein hydrogel is poured into the container).
Re: Claim 14. As best understood due to indefiniteness, Parsonage et al. teaches a container (Fig. 1, container, C) carrying a plant assembly according to claim 1 (as outlined above) optionally carrying a spacer located between an inner surface of the container and an exterior surface of the substrate penetrated by the root structure. 
Re: Claim 16. As best understood due to indefiniteness, Parsonage et al. teaches a container (C in Fig. 1) comprising a cavity and a plant assembly according to claim 1 received in the cavity (as outlined above). In paragraph [0031], Parsonage et al. teach that the container is any desired vessel or space including a plot of soil such as a plant bed, garden or field. 
Re: Claim 23. Parsonage et al. teaches a method for moistening a plant (See Fig. 1), comprising the steps of:
providing a rooted plant having a root structure penetrating a substrate (Fig. 1 has a plant in a container, C, which is rooted in substrate, S, wherein the roots penetrate below the substrate), and
pouring an amount of hydrogel onto the substrate (Fig. 1 illustrates pouring hydrogel, H, into the container such that it penetrates the substrate).
Re: Claim 26. Parsonage et al. teach the method of claim 23 as outlined above, wherein the amount of hydrogel includes nutrients and/or other additives (paragraph [0003], claims 4, 5, 6, 11, 12, and 13 -  hydrogel contains nutrients or other additives such as colorants and/or anti-microbial agents), and/or wherein the substrate is contained in a container (Fig. 1, container, C) or located in a cavity in an area of ground (paragraph [0031] - container is the ground). 
Re: Claim 30. As best understood due to indefiniteness, in paragraph [0004] of Parsonage et al., it is taught that mixing hydrogel compositions in particulate form with a soil substrate for growing plant material, wherein the substrate is a rooting plug for a plant is well-known. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027117 to Parsonage et al. 
Re: Claim 24. Parsonage et al. teach the limitations of claim 25 as outlined above. However, it is not expressly disclosed that the step of pouring is performed periodically (i.e. repeated) and/or after humidity of the substrate has dropped below a pre-defined level. 
Examiner gives Official Notice that it is well-known in the art to check humidity levels of soil and other growing substrates at periodic intervals to determine if a plant grown in said soil/ St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to apply more hydrogel to the plant when the humidity level drops to keep the plant alive, as plants require water to survive. 
Re: Claim 25. As best understood due to indefiniteness, Parsonage et al. teach the limitations of claim 23 as outlined above. However, it is not expressly disclosed that the step of pouring is controlled such that an outflow of water from the substrate is minimized. Parsonage teaches the pouring of hydrogel into the container containing the substrate and rooted plant but does not state that the substrate is pre-wetted before pouring the hydrogel. It therefore appears as though the hydrogel being poured into the substrate would not displace any water as there is no water explicitly present. As the hydrogel is poured by hand in Fig. 1, it is interpreted that the step of pouring in a controlled manner to minimize the outflow of water is met. Alternatively, as the container of Parsonage holding the rooted plant and substrate is closed at the bottom, pouring the hydrogel into the container and stopping before it overflows the top of the container, which would be incredibly obvious to anyone who has ever watered a potted plant, would appear to again minimize outflow of any humidity that would be present in the substrate prior to pouring the hydrogel solution since it would still remain within the container and therefore be flowed back into the substrate. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027117 to Parsonage et al. in view of WO 2007/084550 to Savich et al. 
Re: Claim 17. As best understood due to indefiniteness, Parsonage et al. teach the limitations of claim 14 as outlined above. However, it is not expressly disclosed that the container having the plant assembly of claim 1 is a part of a breeding system further comprising a nozzle for periodically pouring an amount of hydrogel onto the plant assembly. 
Savich et al. describe a hydrogel applicator (700) with a nozzle (704), wherein the applicator is squeezed by a user when it is desirable to dispense hydrogel contained therein. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to utilize a hydrogel applicator having a nozzle as taught by Savich et al. in place of the beaker-like pouring container shown in Fig. 1 of Parsonage et al. to provide better controllability of hydrogel application and to prevent possible spillage of the hydrogel into areas that it is not intended to be poured. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647        

/MONICA L BARLOW/Primary Examiner, Art Unit 3644